 

Case 3:18-cr-00252-DP.]-FKB Document 1-1 Filed 11/28/18 Page 1 of 3

AFFIDAVIT: UNDERLY[NG FACTS AND CIRCUMSTANCES

I, Matthew Vollor, being duly sworn, do hereby state the following:

l. I am a duly sworn Special Agent assigned to the White Collar Crime
Section of the Federal Bureau of investigation (FBI), Jackson, Mississippi Division.
As a Special Agent, l investigate violent crimes that have a federal interest, including,
but not limited to Hobbs Act Robbery, wire fraud, kidnapping, carjacking, and felons
in possession of firearms l have received training and have been assigned to conduct

investigations of criminal violations of the United States Code.

2. I submit this affidavit based on information known to me personally
from the investigation, as well as information obtained from others who have
investigated the matter or have personal knowledge of the facts herein. This affidavit
is submitted in support of a Criminal Complaint against Sharday Monique Thomas.
As such, this affidavit does not include all of the information known to me as part of
this investigation, but-Only information sufficient to establish probable cause for the
issuance of a criminal complaint against Thomas for violations of Title 18, United
States Code, Section 1343 for devising and executing a scheme and artifice to defraud

using interstate wire communication
3. An investigation by the FBI into the extortion of an individual

revealed the following: On November 27, 2018, around 03:45 P.M., the FBI Jackson
Division was contacted by Special Agent Palmer Allen of the FBI in Monroe,
Louisiana regarding allegations that an individual by the name of Sharday Thomas
had been kidnapped and was being held for $4,500.00 ransom. Agent Allen advised
that the alleged suspect(s) were contacting victim “WC,” a former employer of

Thomas who resides in Louisiana, by way of text messages from Thomas’s cell

Page 1 of 3

 

 

 

 

 

 

 

Case 3:18-cr-00252-DP.]-FKB Document 1-1 Filed 11/28/18 Page 2 of 3

phone (318-642-XXXX). The text messages, which were received by WC in
Louisiana, stated that Thomas was being held against her will and instructed WC to
bring $4,500.00 cash to an address in Jackson, Mississippi. WC was initially
instructed to leave the ransom money in a black bag located on the steps of the
residence. Later instructions around the time of ransom drop off were to turn on a
specific street in Jackson, Mississippi and leave the ransom money on the roof of a
white truck outfitted with rims.

4. Numerous text messages were sent to WC regarding the transaction
and some messages consisted of specific threats such as, “No cops or she die,” “I’m
tired of waiting my trigger finger is itching,” “Now or I’ll blow her head off,” and “I
want my money now or she dies,” among others. WC, who was being assisted by the
Louisiana State Police, requested proof of life on two occasions and spoke to Thomas
on both instances During the first phone call, Thomas indicated to WC that he
needed to get the money to the kidnappers or she would be killed.

5. FBI New Orleans Division provided FBI Jackson approximate GPS
coordinates of the cell phone used by the alleged suspect(s). The cell phone was
determined to be in close proximity of the ransom drop off point, which led Agents to
an address in Jackson, Mississippi where Thomas was located and taken into custody.
Thomas was found in possession of the cell phone from which the phone calls and
texts had been sent to WC. After being advised of her rights, Thomas confessed to
staging the kidnapping on her own and to sending messages and phone calls to WC
from Jackson, Mississippi, and Thomas therefore used interstate wire communication

in furtherance of her scheme to defraud. Thomas consented to the search of her

Page 2 of 3

 

 

 

 

 

 

Case 3:18-cr-00252-DP.]-FKB Document 1-1 Filed 11/28/18 Page 3 of 3

phone’s contents on scene. Agents observed the text message chain pertaining to the
alleged kidnapping

Based on the foregoing facts and Affiant’s training and experience, Affiant
respectfully submits that probable cause exists to issue an arrest warrant for Sharday
Monique Thomas for a violation of Title 18 United States Code, Section 1343 for

devising and executing a scheme and artifice to defraud using interstate wire

Respectfully subm WW

Matthew Vollor
Special Agent
Federal Bureau of Investigation

communications

. . 1‘
Sworn and subscribed by me this the ,Z 8 " day of November, 2018.

Honorable F. Keith Ball
United States Magistrate Judge

Page 3 of 3

 

 

 

 

